 

Exhibit 10.38



 

Frankly Inc.

27-10 Queens Plaza North, Suite 502

Long Island City, NY 11101

 

March 28, 2018

 

Mr. Pat LaPlatney

Raycom Media, Inc.

201 Monroe Street

RSA Tower, 20th Floor

Montgomery, AL 36104

 

Re: Amendments of Frankly Agreements

 

Dear Pat,

 

When signed below, the agreements referenced below between Frankly Inc.
(“Frankly”) and Raycom Media, Inc. (“Raycom”) will be further amended as
follows:

 

  1. Share Purchase Agreement:  Under Section 4.2.1 of the Securities Purchase
Agreement dated June 26, 2017 (as previously amended, the “SPA”) between Raycom
and Frankly, Frankly is required to increase the number of directors on its
Board by two by March 31, 2018.  Section 4.2.1 of the SPA is hereby amended to
change the December 31, 2017 date to June 30, 2018.         2. Credit Agreement:
(a) Interest Payments - Reference is made to the Credit Agreement between Raycom
and Frankly dated August 31, 2016 (as previously amended, the “Credit
Agreement”).  Monthly payment of the interest on the outstanding Loan balance
for the period commencing on January 1, 2018 and continuing thereafter will be
suspended and each such suspended interest payment will be added to the
outstanding principal balance of the Loan, and the 12% rate for overdue interest
set forth in Section 3.1.1 of the Credit Agreement will not apply to such
suspended interest.           (b) Financial Covenants – Sections 9.2.1 (Total
Leverage Ratio) and 9.2.2 (Interest Coverage Ratio) of the Credit Agreement each
provide a schedule of dates when Frankly will become subject to various
financial covenant ratios.  Each of the calendar quarter end dates identified in
the Section 9.2.1 (Total Leverage Ratio) schedule and the Section 9.2.2
(Interest Coverage Ratio) schedule of the Credit Agreement is hereby revised to
a later date, so that the first period on each schedule is the fiscal quarter
ending on June 30, 2019.  

 

Except as amended herein, SPA and Credit Agreement will continue in full force
and effect. If the foregoing is acceptable, please return a signed copy of this
amendment to us at your earliest convenience.

 

        Franky Inc.                     By: /s/ Lou Schwartz           Lou
Schwartz           CFO/COO               Accepted and Agreed:                  
Raycom Media, Inc.                     By: /s/ Pat LaPlatney         Name: Pat
LaPlatney         Title: CEO      

 



1

 

 

